Citation Nr: 1100248	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the termination of payment of the Veteran's 
Department of Veterans Affairs improved pension benefits as of 
January 1, 2005, was proper.  

2.  Whether the creation of an overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$39,643.00 was proper.  

3.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in the 
calculated amount of $39,643.00.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from March 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Atlanta, Georgia, 
Regional Office (RO) which terminated the Veteran's Department of 
Veterans Affairs (VA) improved pension benefits as of January 1, 
2005.  In September 2007, the Veteran submitted a notice of 
disagreement.  In September 2007, the VA's Debt Management Center 
(DMC) informed the Veteran in writing of an overpayment of VA 
improved pension benefits in the amount of $39,643.00 and his 
appellate and waiver rights.  In September 2007, the Veteran 
submitted a notice of disagreement with the termination of 
payment of the VA improved pension benefits.  In November 2007, 
the RO issued a statement of the case to the Veteran and his 
accredited representative which addressed the issue of the 
termination of the Veteran's VA improved pension benefits.  In 
December 2007, the Veteran submitted an Appeal to the Board from 
the termination of his VA improved pension benefits.  

In June 2008, the Philadelphia, Pennsylvania, Regional Office's 
Committee on Waivers and Compromises (Committee) denied waiver of 
recovery of an overpayment of VA improved pension benefits in the 
amount of $39,643.00.  In May 2009, the Veteran submitted a 
notice of disagreement with that denial of his waiver request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran asserts that: his VA improved pension benefits were 
improperly terminated as the VA erroneously determined that he 
had earned income.  He claims that an overpayment of VA improved 
pension benefits in the amount of $39,643.00 was therefore 
improperly created; and he should be granted waiver of recovery 
of any properly created overpayment as neither he nor his wife 
are currently employed.  

A March 2008 VA letter to the Veteran indicates that the August 
2007 determination terminating his VA improved pension benefits 
erroneously showed his spouse's unreported income as his.  A 
review of the claims file shows that the VA's erroneous 
determination as to the source of the Veteran's disputed income 
has caused a significant degree of confusion.  Therefore, the 
Board finds that the RO should readjudicate the propriety of the 
termination of the Veteran's VA improved pension benefits.  Such 
action must encompass a thorough explanation of all relevant law 
and regulations as to countable income for VA improved pension 
purposes.  

The Veteran has submitted timely notices of disagreement with 
both the creation and calculation of the debt and denial of his 
waiver request.  The RO has not issued a statement of the case to 
the Veteran which addresses either issue.  He received an April 
2007 statement of the case on the issue of income counting for 
pension purposes only and which addressed the pension 
termination.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the issue, 
the Board must remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); 38 C.F.R. § 19.26 (2010).  

The Veteran last submitted a Financial Status Report (VA Form 
20-5655) in February 2008.  The Veteran's current financial 
information would be helpful in resolving the issues raised by 
the instant appeal because he claims financial hardship.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Financial 
Status Report (VA Form 20-5655) to complete 
and return.  

2.  Issue a statement of the case which 
contains a full and complete discussion of 
whether an overpayment of VA improved 
pension benefits in the amount of 
$39,643.00 was properly created and 
calculated and the Veteran's entitlement to 
waiver of recovery of any properly created 
overpayment.  Allow the Veteran an 
opportunity to respond.  The Veteran is 
advised that if he desires to appeal those 
issues, he must file a timely substantive 
appeal.  

3.  Then readjudicate the issue of whether 
the termination of payment of the Veteran's 
VA improved pension benefits as of January 
1, 2005, was proper.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case, and 
allow the appropriate time for response.  
Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

